Citation Nr: 1441525	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  08-29 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling prior to December 11, 2010 and as 40 percent disabling since December 11, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from July 1980 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing is associated with the claims folders.  

In November 2010, the Board remanded the Veteran's claim for a rating greater than 20 percent for degenerative disc disease of the lumbar spine (hereafter "lumbar spine disability").  In a February 2012 rating decision, the agency of original jurisdiction (AOJ) granted an increased rating to 40 percent for lumbar spine disability effective December 11, 2010.  The Board has characterized the issue on appeal to reflect the AOJ's February 2012 decision.  Also in February 2012 the AOJ issued a supplemental statement of the case (SSOC).  The Veteran's claim on appeal has since been returned to the Board for further appellate review.  

Also, as noted by the Board in November 2010, objective neurologic abnormalities associated with service-connected back disabilities may be rated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).  A December 2008 VA examination related neurologic complaints of numbness and radiculopathy of the Veteran's lower extremities to his service-connected lumbar spine disability.  In a January 2009 rating decision, the AOJ granted service connection and assigned a noncompensable rating for radiculopathy of the lower extremities as secondary to the service-connected lumbar spine disability.  In October 2009, the Veteran filed a notice of disagreement (NOD) to the assigned noncompensable ratings.  In December 2009, the AOJ granted a 10 percent rating for radiculopathy of the right lower extremity and a 10 percent rating for radiculopathy of the left lower extremity.  Later that same month, December 2009, the Veteran's representative withdrew the NOD.  Thus, there is no issue pertaining to the Veteran's lower extremities that is currently on appellate status before the Board.  

Finally, since the Board's November 2010 remand the Veteran has been granted a 70 percent rating for service-connected major depressive disorder, a 20 percent rating for service-connected right shoulder disability (to include a temporary 100 percent rating under 38 C.F.R. § 4.30 (2013)), as well as individual unemployability (TDIU).  He has also been found permanently and totally disabled due to service-connected disabilities and awarded Dependents' Educational Assistance (DEA).  A review of the claims folders does not reflect any current appeal before the Board as to these noted disabilities and/or awards.  


FINDINGS OF FACT

1.  Prior to December 11, 2010, the Veteran's service-connected lumbar spine disability has been manifested by pain, acute exacerbations, and limitation of forward flexion not less than 45 degrees; forward flexion of the thoracolumbar spine 30 degrees or less or ankylosis of the thoracolumbar spine has not been shown.  

2.  Since December 11, 2010, the Veteran's service-connected lumbar spine disability has been manifested by pain, acute exacerbations, and limitation of forward flexion not less than 20 degrees; ankylosis of the thoracolumbar spine has not been shown.  


CONCLUSIONS OF LAW

1.  Prior to December 11, 2010, the criteria for a disability rating greater than 20 percent for service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  Since December 11, 2010, the criteria for a disability rating greater than 40 percent for service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board has reviewed all evidence in the claims folders and in the Veteran's electronic claims file (Virtual VA and VBMS).  

In a May 2007 letter, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim for a higher rating for his service-connected lumbar spine disability.  The Veteran was also notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the May 2007 letter, the Veteran was also informed of the process by which disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, the AOJ has satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  

Furthermore, VA has done everything reasonably possible to assist the Veteran with respect to his claim in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records are associated with the claims folders as are his Social Security Administrative (SSA) records.  In addition, all adequately identified and available private medical records have been received.  The Veteran has also been provided VA examinations to evaluate his lumbar spine disability.  The reports of those examinations are associated with the claims folders and considered adequate for the purpose of evaluating the Veteran's disability.  

The Board is cognizant that it has been some 3 1/2 years since the Veteran's most recent VA C&P examination in December 2010.  Although evidence submitted between the date of a VA examination and the Board's review could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The evidence, in particular VA outpatient treatment records since the December 2010 VA examination, reflect the Veteran's continued subjective complaints of pain associated with his lumbar spine disability.  Furthermore, since December 11, 2010 the Veteran's lumbar spine has been rated as 40 percent disabling.  Additional evidence received since that time does not reflect ankylosis of the thoracolumbar spine.  The Board finds the evidence before it sufficient to adequately consider the Veteran's claim on appeal, and its duty to assist in this instance does not require an additional medical examination.  

The Board also notes that additional VA medical records dated to April 2013 are associated with the Veteran's electronic claims folders.  The AOJ's most recent February 2012 SSOC notes review of VA records dated no later than January 27, 2012.  The Board's review of the additional VA medical records does not reveal that such records are necessarily pertinent to the Veteran's claim on appeal.  The records are cumulative of previously considered medical evidence noting similar complaints by the Veteran regarding increased pain in his lumbar spine.  Furthermore, as noted in the preceding paragraph, the records do not reflect evidence of ankylosis of the thoracolumbar spine.  Such evidence would possibly allow for an evaluation greater than 40 percent.  Therefore, a remand for the purpose of allowing the AOJ an opportunity to review the records is not warranted.  

Otherwise, the Veteran and his representative have submitted written arguments which have been reviewed.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim for a higher rating for service-connected lumbar spine disability.  Hence, no further notice or assistance is required.  

II. Analysis

By way of history, the Veteran was granted service connection and assigned a 10 percent evaluation for chronic lumbar strain in a December 1992 rating decision.  In a May 2002 rating decision, the AOJ increased the Veteran's disability evaluation from 10 percent to 20 percent.  In a May 2004 rating decision, the AOJ denied an increase in the Veteran's 20 percent disability evaluation for degenerative disc disease of the lumbar spine (previously rated as chronic lumbar strain).  The Veteran did not appeal the AOJ's decision.  Thereafter, in May 2007, the Veteran filed a claim for a rating greater than 20 percent for his service-connected lumbar spine disability.  

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A claimant's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Also, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods for which the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App 505, 509 (2008).  Furthermore, in a staged rating context the provisions of 38 C.F.R. § 3.105(e) (requiring a proposed reduction and 60 days predetermination notice) are not applicable.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which a veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DCs 5235-5242.  

Following the rating criteria, Note (1) provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  (Parenthetically, as noted in the Introduction, above, the Veteran was awarded separate 10 percent evaluations for radiculopathy of the lower extremities in December 2009.  He did not appeal the 10 percent evaluations assigned and he subsequently withdrew his pending NOD at that time.)  

Note (2) provides: (See also Plate V.)--For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 340 degrees for the cervical spine and 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3) provides: In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) provides: Round each range of motion measurement to the nearest five degrees.  

Note (5) provides: For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides: Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

A veteran's spine disability can also be evaluated, if warranted, under the intervertebral disc syndrome (IVDS) formula of Diagnostic Code 5243.  Under Diagnostic Code 5243, a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a , Diagnostic Code 5243.  

Following the rating criteria under Diagnostic Code 5243, Note (1) provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides: if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

The Veteran is entitled to evaluation under whichever formula results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id.  

Following his claim for an increased rating in May 2007, the Veteran was medically examined for VA purposes in June 2007.  At that time, the Veteran complained of constant, moderate low back pain.  He did not report incapacitating episodes associated with any IVDS nor did he report flare ups of back pain.  Range of motion of the thoracolumbar spine was 60 degrees of flexion, 30 degrees of extension, 30 degrees of right and left lateral flexion, and 30 degrees of right and left lateral rotation.  Thoracolumbar spine ankylosis was not found and there was no objective evidence of pain on motion.  The examiner referenced a May 2007 magnetic resonance imaging (MRI) scan which revealed a small left central disc herniation at the L1/L2 level as well as mild central canal stenosis.  He also referenced a June 2007 X-ray of the lumbar spine which was reported as normal.  

In December 2007, the AOJ received private records from J. J. Gentile, DC, dated from January 2003 to December 2007.  These records reflected, in particular, complaints and treatment for low back pain to include the sacroiliac joint.  Range of motion of the thoracolumbar spine was not reported during treatment.  

Also, VA chiropractic treatment records dated from June 2008 note complaints by the Veteran of stiffness and aching pain in his lumbar region.  The chiropractor noted that the Veteran continued to have mechanically induced pain that was likely discoarticular in nature.  The Veteran's treatment included spinal manipulative therapy (SMT).  In addition, the Veteran's VA treatment records noted his receipt of epidural steroid injections to combat pain.  The injections were noted to have ameliorative effects lasting a few weeks with pain reportedly returning after that time.  

In a report of December 2008 VA feet examination, the examiner commented on the Veteran's low back disability.  Range of motion testing of the thoracolumbar spine revealed flexion to 70 degrees with pain at 45 degrees, right and left lateral flexion were to 25 degrees without pain, as well as right and left lateral rotation to 30 degrees with pain in the last 5 degrees.   

An August 2009 VA pain clinic record noted the Veteran's complaint of constant, dull pain in the lower back especially on the right hand side.  The clinician referenced a July 2009 MRI of the lumbar spine which noted near complete resolution/regression of the previous L1-L2 disc herniation as seen in the May 2007 MRI.  Otherwise, the clinician noted that findings revealed stable mild lumbar spondylosis without spinal canal stenosis, nerve root impingement or significant neural foraminal stenosis.  The clinician's assessment was chronic lower back pain of multifactorial etiology as well as right sacroiliac joint dysfunction.  

That same month, August 2009, a VA chiropractic consult record noted the Veteran's complaints of pain and limitation of motion of the lumbar spine.  The Veteran reported being unable to stand or sit for extended periods of time because of pain.  On examination, the Veteran's gait pattern was steady and normal, there was tenderness with palpation of the L5-S1 facet and interspinous spaces, and lumbar flexion was to 45 degrees.  

A private February 2010 treatment report from J. A. Pachon, MD, notes that the Veteran had missed work as a mail carrier due to severe back pain.  Maneuvers such as repetitive rotation tended to exacerbate his back pain.  On examination, the Veteran's low back was noted to have scoliosis in the thoracolumbar transitional region.  There was right paraspinous muscle spasm.  There was also limited rotation due to pain with limited forward flexion due to hamstring tightness.  Dr. Pachon also noted that lumbosacral X-rays revealed scoliosis with concavity to the right as well as joint sclerosis and marginal osteophytes.  His impression was chronic low back pain, multifactorial, mechanical in part, in addition to underlying scoliosis and subtle osteoarthritis.  

During his May 2010 Board hearing, the Veteran reported using a back brace and a TENS (transcutaneous nerve stimulation) unit.  He also reported being off work for three weeks due to an exacerbation of low back pain in July 2009.  He had reportedly been told by a VA emergency room doctor to go home and not go to work.   

An August 2010 VA chiropractic consult record noted the Veteran's complaint of low back pain based on activity levels.  Clinical evaluation revealed a normal gait pattern and a normal range of motion of the lumbar spine.  

In a report of December 11, 2010 VA examination the examiner noted the Veteran's report of flare-ups of pain with lifting and carrying.  There were no reported incapacitating episodes identified.  On clinical examination there was no scoliosis identified.  Range of motion testing of the thoracolumbar spine revealed flexion to 20 degrees, extension to 10 degrees, right and left lateral flexion as well as right and left lateral rotation to 15 degrees with pain on active of range of motion.  The examiner referenced and cited to the above noted July 2009 VA MRI scan as well as the August 2010 VA chiropractic note.  She also commented that it was less likely as not that the Veteran's lumbar spine disability could significantly limit functional ability during flare-ups or when the joint was used repeatedly.  The examiner explained that she did not believe the Veteran's representation to be accurate concerning the limitations he experienced related to his lumbar spine disability.  She based her conclusion on the findings during the examination in comparison to recent clinical documentation within the previous six months plus the July 2009 MRI study.  

Otherwise, a January 2012 VA treatment record noted an exacerbation of low back pain for 3-4 days.  The Veteran was noted to have limitation of motion of the thoracolumbar spine although the specific limitations were not reported.  Later, a March 2012 VA treatment record noted exacerbation of pain in the low back described as stabbing pain.  The pain was noted to be worse when working.  In the March 2012 treatment record the clinician referenced a February 2012 MRI study which revealed, in particular, new right foraminal disc herniation at L2-L3 and L3-L4.  An April 2012 VA treatment record documented the Veteran's report of moderate to severe back pain worse with activity.  A subsequent January 2013 VA pain clinic note reflected the Veteran's back pain as 4/10 and that his therapy of medication, RS stimulator, and acupuncture had significantly helped with his pain.  

With respect to his lumbar spine disability prior to December 11, 2010, the Veteran is currently in receipt of a 20 percent evaluation.  Thus, to warrant a higher rating, the evidence must demonstrate, under the general rating formula, forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.   

In the present case, none of the evidence prior to December 11, 2010 reflects limitation of motion of the lumbar spine 30 degrees or less, or, ankylosis of the thoracolumbar spine.  An increase in activity level appears to aggravate the Veteran's low back pain and increase its severity.  Medical records document the Veteran's treatment with ameliorative steroid epidural injections as well as SMT and the use of a TENS unit.  Of note, however, there is a lack of clinical evidence during the appeal period prior to December 11, 2010 documenting any range of motion of the lumbar spine during a flare up of pain.  In the June 2007 VA examination, the Veteran did not report flare ups of pain.  Furthermore, in the December 2010 VA examination, the examiner believed the Veteran was inaccurately reporting the severity of his lumbar spine limitations and that the functional ability of his lumbar spine during flare ups or when the joint was used repeatedly would not be significantly limited.  

Here, assuming any additional degree of motion loss of the thoracolumbar spine during a flare up, the Board finds no evidence that such loss would equate to forward flexion of the thoracolumbar spine 30 degrees or less.  In so finding, the Board is persuaded that as late as July 2009, the noted MRI of the lumbar spine at that time identified near complete resolution/regression of the previous L1-L2 disc herniation seen in the May 2007 MRI.  Otherwise, the July 2009 MRI findings revealed stable mild lumbar spondylosis without spinal canal stenosis, nerve root impingement, or significant neural foraminal stenosis.  The August 2010 VA chiropractic consult record noted a normal gait pattern and a normal range of motion of the lumbar spine.  While the Veteran has subjectively complained of severe low back pain, the diagnostic studies do not appear to support the severity as claimed, a fact noted by the December 2010 VA examiner. 

Thus, the Board finds that prior to December 11, 2010, the medical evidence does not demonstrate limitation of flexion of the thoracolumbar spine as being 30 degrees or less, based on the clinical findings and with consideration of the DeLuca criteria.  Therefore, a rating to 40 percent, or higher, for service-connected lumbar spine disability, prior to December 11, 2010 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242; DeLuca, Mitchell, supra.  

With respect to his lumbar spine disability since December 11, 2010, the Veteran is currently in receipt of a 40 percent evaluation.  To warrant a higher rating, the evidence must demonstrate, under the general rating formula, unfavorable ankylosis of the entire thoracolumbar spine.  A review of the medical evidence since December 11, 2010 does not reflect unfavorable ankylosis of the entire thoracolumbar spine.  Thus, a rating to 50 percent, or higher, for service-connected lumbar spine disability, since December 11, 2010 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.  See also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (if a claimant is already receiving the maximum disability rating available based upon symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable).  

With respect to a higher evaluation for the Veteran's disability of the lumbar spine based on IVDS, the medical evidence does not reflect incapacitating episodes (requiring bed rest prescribed by a physician and treatment by a physician) associated with IVDS.  As noted above, VA examination reports do not reflect findings of incapacitating episodes due to IVDS, nor is such a finding reflected in the other VA and private medical evidence.  Otherwise, the Veteran testified being off work for three weeks due to an exacerbation of low back pain in July 2009.  He had reportedly been told by a VA physician to go home and not to go to work.  Even assuming that the Veteran was prescribed bed rest by the VA physician at that time, a higher evaluation than 20 percent under Diagnostic Code 5243 would not be warranted as a 40 percent evaluation is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  As such, in light of the medical evidence, an evaluation greater than 20 percent prior to December 11, 2010, or greater than 40 percent since December 11, 2010, based on IVDS is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board has also considered the Veteran's claim based on arthritis of the thoracolumbar spine under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In this case, the Veteran's lumbar spine disability is manifested by pain, stiffness, and limitation of motion.  It is evaluated for these symptoms under Diagnostic Code 5242 for degenerative arthritis of the thoracolumbar spine which considers limitation of motion under the general rating formula for diseases and injuries of the spine.  

For all the foregoing reasons, the Board finds that at no time during the appeal period prior to December 11, 2010 does the evidence support an evaluation greater than 20 percent for service-connected lumbar spine disability; or since December 11, 2010 does the evidence support a disability evaluation greater than 40 percent for service-connected lumbar spine disability.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for any higher evaluations than those assigned, that doctrine is not helpful beyond what is already awarded herein.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.  

Extra-Schedular Evaluation

Consideration has also been given to whether the schedular rating is inadequate, requiring that the AOJ refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) (there must be a comparison between the level of severity and symptomatology of a claimant's disability and the established criteria found in the rating schedule).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.  

With respect to the Veteran's service-connected lumbar spine disability on appeal, the schedular evaluations in this case are adequate.  There is no showing that the Veteran's service-connected disability reflects so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1).  As the evidence reflects, the Veteran's symptoms associated with his lumbar spine predominantly consist of pain, stiffness, and limitation of motion.  He has reported an increase in the severity of these symptoms with activity.  The Board finds that the rating criteria adequately address the Veteran's symptomatology and its review of the evidence, as reflected above, does not reveal any higher ratings are warranted under the rating schedule.  Therefore, without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to a rating greater than 20 percent for degenerative disc disease of the lumbar spine, prior to December 11, 2010, is denied.  

Entitlement to a rating greater than 40 percent for degenerative disc disease of the lumbar spine, since December 11, 2010, is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


